Response by
Chief Justice Miller
Overruling petition for rehearing.
The opinion inadvertently stated that the second installment of $2,500.00 for the building of Stage “A” of the court house was due appellant and should be paid. (160 Ky., 623, 636.)
The first contract was valid and the first payment of $3,500.00 was properly paid; but the remaining $2,500.00 will not be due until Stage “A” shall have been finished. As that has not been shown by the record, the clause in the opinion on page 636 reading, “and the second installment of $2,500.00 for the building of Stage ‘A’ is due the appellant, and should be paid out of the insurance money on hand and set apart for that purpose,” is withdrawn.
Petition for a rehearing overruled.